Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to papers filed on July 31, 2021.  Claims 1, 2, and 7 have been amended.  Claims 2 and 7 have been cancelled. No claim has been newly added. Accordingly, claims 1, 3-6 are pending in the application and under consideration on the merit.

Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Afriat et al (US 6905695 B1, issued June 14, 2005), discloses a composition in the form of a water-in-oil emulsion.  However, Afriat does not teach or suggest the water-in-oil emulsion comprising (A) a cross-linked siloxane elastomer obtained by three-dimensionally crosslinking a siloxane elastomer; (B) a solid oil component; wherein said component (B) further comprises a semi-solid component; (C) a liquid oil component; and (D) 55% by mass or more of water, relative to the total mass of the water-in-oil emulsion cosmetic; wherein a blending ratio ((B)/(C)) between component (B) and component (C) is 0.25 to 1.  Thus, Afriat et al does not anticipate nor render obvious the water-in-oil emulsion as claimed. In conclusion, the case is allowed for the reasons set forth in applicants arguments.

CONCLUSION 
Claims 1, and 3-6 are allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617